Per Curiam:
After finding that R. A. W., the appellant, a juvenile, had participated in the grand larceny of a Ford Van, the Circuit Court of Logan County sentenced her to the Industrial School for Girls at Salem. On appeal she contends that there was insufficient evidence adduced at her trial to demonstrate beyond a reasonable doubt that she was guilty of grand larceny. We disagree.
The evidence in this case shows that a Ford Van was stolen from Estelle Murray by two hitchhikers. Mr. Murray identified the appellant as one of the hitchhikers. When the van was located by the police, the appellant was found present in it, asleep. The appellant admitted that she was one of the two hitchhikers, and although she testified that her partner had actually driven the van away, her testimony indicated that she had assented to the act.
In Syllabus Point 3 of State v. Franklin, 139 W.Va. 43, 79 S.E.2d 692 (1953), we said:
“A person who is present, aiding and abetting another in the commission of an offense, is a principal in the second degree within the meaning of Code, 61-11-1, which provides, in part: Tn the case of every felony, every principal in the second degree, and every accessory before the fact, shall be punishable as if he were the principal in the first degree.’ ”
After carefully examining the record we conclude that it shows beyond a reasonable doubt that the appellant was present, aiding and abetting in the theft of the Ford Van.
The judgment of the Circuit Court of Logan County is, therefore, affirmed.

Affirmed.